DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 18 December 2020.  Claim 1 is currently amended.  Claim 1 is pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2013/0142943, hereinafter Kubo in view of U.S. Pre-Grant Publication No. 2014/0106217, hereinafter Lee.

Regarding claim 1, Kubo teaches a method of coating lithium-nickel composite oxide particles.
Kubo’s particles are LiNiO2 particles (paragraph [0031]). LiNiO2 is a “nickel-based lithium-nickel composite oxide”.

The method includes dissolving the binder polymer into a good solvent. A poor solvent that does not dissolve the binder polymer and the particles are added further to form a slurry (paragraphs [0025, 0030]). The poor solvent has a higher boiling point than the good solvent (paragraph [0015]). 
The slurry is subjected to a drying step, such that the good solvent and the poor solvent are removed sequentially – the good solvent is removed before the poor solvent (paragraph [0030]).
Kubo fails to teach that the polymer is an electrically conductive polymer.
It is well-known in the art that electrically conductive polymers may be used as binders within a cathode of a battery. See, e.g. Lee who teaches including an electrically conductive polymer binder in the cathode of a lithium-ion battery (abstract). Lee’s cathode includes LiNiO2 particles and the battery uses a solid electrolyte (paragraphs [0093, 0105]). Lee teaches that having an electrically conductive polymer as binder leads to improvements in the capacity of the battery, because it permits for the use of a smaller quantity of conductive agent (paragraph [0033]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use an electrically conductive polymer as the binder in Kubo’s electrode for the purpose of enhancing the performance of the battery.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combination of the Kubo and Lee references have been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724